DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 29 January 2021 have been fully considered but they are not persuasive. 
The applicant merely makes conclusory remarks as to how the Gerbert device would not function as well as the claimed invention. The Examiner notes that there is nothing in the language of the claim that precludes Gerbert from reading on the claims. The name of the game is the claim. “adhered to” is broad enough that the clamping ring of Gerbert reads on the limitation as the clamping ring adheres the tube to the neck. Additionally, the applicant did not even address the Examiner’s alternative rejection wherein the Examiner stated that it’s an obvious engineering design choice to weld vs to clamp parts together. The rejection is repeated below. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inclined groove” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 4, there is a lack of correspondence between the specification and the claims. The claims recite “adhesion portion of an outer face of the fuel tank”. So the applicants are claiming that the adhesion portion is part of the tank. However, the specification (see para.30) and the figures show that the “adhesion portion” is part of the flange of the filler tube. Therefore, there is a lack of correspondence between the specification and the claims and the scope of the claims cannot be ascertained. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2010/0032436 (Gerbert) or alternatively Gerbert in view of 2008/0153689 (Katayama).
In re claim 4, Gerbert discloses a filler tube (fig.4) adhered to a fuel tank, the filler tube made of thermoplastic resin (paras.21-23,41, fig.4), and the tube comprising: 
a cylindrical body (right side cylindrical body fig.4) formed of multiple layers (paras.21-23,41, fig.4); and 
a flange (12) including multiple layers identical with those of the cylindrical body (fig.4), and elongating outward diametrically from one of opposite end sides of the cylindrical body (fig.4), and
a first end face (face which mates with 21) tsecured to a circumferenceial rim around an opening of the fuel tank through an adhesion an outer face of the fuel tank (this limitation doesn’t make sense, see fig.4 it appears very similar to the disclosed application), an outer peripheral face (outer side face which gives the flange its thickness), and a second end face (23) making a rear-face side of the first end face, the first end face, outer peripheral face and second end face formed of an outermost layer making the flange (fig.4); and
a leading-end cylinder portion (left end cylindrical portion, fig.4) disposed on a leading end side filler tube than the flange, and having an outside diameter being smaller than an outside diameter of the flange (fig.4, has to be smaller to fit into the hole of the tank), the leading-end cylindrical portion is 
the flange having a diametrical thickness being greater than another diametrical thickness which the cylindrical portion has (while Gerbert fails to explicitly recite the drawings are to scale, the drawings show the collar having at least 3 layers. These layers, based on what the drawings suggest to one of ordinary skill in the art, show that in order for the flange to be formed and for the layers to be oriented in the way in which they are shown, that this flange would have to be formed by compressing the pipe on itself. Therefore, because these layers would stack on themselves the thickness would inherently have to be thicker at this area as formerly 3 layers are stacked to create 5 layers. See fig.4); and 
a diametric range of the adhesion portion (again this limitation doesn’t make sense, see fig.4 which appear to meet the limitation) is filled up with the material for forming the flange (fig.4).
Regarding the limitations directed to parts being adhered together, the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See MPEP 2113.
Alternatively, Katayama teaches a filler tube having a flange (bottom end portion) with a thicker portion that another section of the tube (abstract, paras.7,9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Katayama in Gerbert to provide another obvious engineering 
In re claim 6, Gerbert discloses a gap is provided between: (a) an inner peripheral surface of the opening of the fuel tank, and (b) an outer peripheral surface of the leading-end cylindrical portion (fig.4, inherent in Gerbert. There has to be a gap for the tube to be inserted into the tank. The presence of the o-ring confirms there is a gap, however small it may be, so that the o-ring seals the two components together).
In re claim 7, Gerbert discloses an inclined groove (rounded groove shown in the interior of the tube) is provided in an innermost layer of the flange, and an angle of the inclined groove is substantially oriented with an inclined angle of at least one layer in the plurality of layers of the flange (fig.4, the rounded inclined groove has an inherent angle of between 0 and 90 degrees due to the curve. The angle would be the angle of an tangential line through any portion of that curve, therefore the groove has at some point along the curve the exact angle of the layers).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Timothy P. Kelly/Primary Examiner, Art Unit 3753